UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4630


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHABASCO DAKOTA SHINEED GRAY, a/k/a Basco,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Mary G. Lewis, District Judge.
(6:13-cr-00620-MGL-1)


Submitted:   May 18, 2015                     Decided:   May 29, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael   Chesser,    Aiken,   South   Carolina,   for  Appellant.
Elizabeth   Jean   Howard,   Assistant   United  States  Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     In April 2014, Shabasco Dakota Shineed Gray entered into a

written plea agreement with the Government pursuant to which he

agreed to plead guilty to conspiracy to possess with intent to

distribute and to distribute 280 grams or more of crack cocaine

and 5 kilograms or more of cocaine base, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(A), 846 (2012).                This was one of six

charges a federal grand jury returned against Gray in a second

superseding    indictment,       which   the    Government     obtained   earlier

that month.

     The     district    court    subsequently      sentenced      Gray   to     136

months’ imprisonment, which was in the middle of his advisory

Sentencing    Guidelines     range, 1    and     imposed   a   5-year     term    of

supervised    release.      On    appeal,      Gray’s   attorney   has    filed    a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

certifying that there are no meritorious grounds for appeal, but

questioning whether Gray’s conviction is invalid, because the

district court did not separately arraign Gray on the second

superseding indictment, and whether the district court committed


     1
        The district court, having adopted the alternate
sentencing calculations set forth in the presentence report
(“PSR”) prepared on Gray, calculated Gray’s Guidelines range at
121-151 months. This was consistent with the parties’ agreement
that Gray should be afforded the benefit of Amendment 782 to the
U.S. Sentencing Guidelines Manual.



                                         2
reversible         procedural       error   in     failing     to      rule    on    Gray’s

objection to a sentencing enhancement.                      Although advised of his

right to do so, Gray has not filed a pro se supplemental brief.

The Government has declined to file a response.                         For the reasons

that follow, we affirm.

     Based on the transcript of the Fed. R. Crim. P. 11 hearing,

we conclude that Gray has waived any challenge he might have had

based   on    the     lack    of    a    separate    arraignment        on    the    second

superseding indictment.                 Specifically, at the Rule 11 hearing,

counsel for Gray identified this as a potential concern, but

explicitly informed the court that the Rule 11 hearing could

serve as the arraignment.                Gray consented to this approach.                 The

record further establishes that all parties agreed to cancel the

arraignment, which had been scheduled for later that week.                                 We

thus hold that Gray has waived appellate review of this claim.

See United States v. Rodriguez, 311 F.3d 435, 437 (1st Cir.

2002) (“A party who identifies an issue, and then explicitly

withdraws it, has waived the issue.”); see also United States v.

Laslie,      716 F.3d 612,    614    (D.C.     Cir.    2013)        (“[W]aiver      is

intentional,        and    extinguishes       an    error    so     that     there   is    no

review, because the defendant has knowingly and personally given

up the waived right.” (internal quotation marks omitted)).

     We      next     consider       Gray’s       challenge       to   the     procedural

reasonableness of his sentence.                   This court reviews any criminal

                                              3
sentence,         “whether    inside,       just          outside,     or     significantly

outside      the    Guidelines      range,”         for    reasonableness,          “under    a

deferential        abuse-of-discretion              standard.”         United       States   v.

King, 673 F.3d 274, 283 (4th Cir. 2012); see Gall v. United

States,      552 U.S. 38,   46,     51       (2007).          The    first    step    in

procedural        reasonableness         review      is    to    evaluate     the    district

court’s Guidelines calculations.                         Gall, 552 U.S. at 51.               At

issue here is whether the district court failed to adequately

respond      to    Gray’s    objection       to      a    two-level        enhancement       for

possession of firearms.            See USSG § 2D1.1(b)(1).

       Although      counsel       for     Gray      initially        objected       to     this

enhancement,        the     sentencing      transcript           reveals     that     defense

counsel withdrew this and the other proffered objections to the

PSR.       We thus conclude that the district court was not obligated

to     resolve     this     objection,       pursuant           to   Fed.    R.     Crim.    P.

32(i)(3)(B), 2 because the application of this provision was no




       2
       This Rule provides that the sentencing court must either
rule on “any disputed portion of the presentence report or other
controverted matter . . . or determine that a ruling is
unnecessary   either  because   the  matter   will   not  affect
sentencing, or because the court will not consider the matter in
sentencing[.]”



                                                4
longer    in   dispute. 3         Accordingly,       we   reject    Gray’s      claim   of

procedural error in the district court’s sentencing process.

     In    accordance       with    Anders,     we    have      reviewed      the   entire

record in this case and have found no meritorious issues for

appeal.        We   therefore      affirm     the    district      court’s     judgment.

This court requires counsel to inform Gray, in writing, of his

right to petition the Supreme Court of the United States for

further review.         If Gray requests that a petition be filed but

counsel believes such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Gray.      We dispense with oral argument because the facts and

legal    contentions        are    adequately       presented      in   the    materials

before    this      court   and    argument     would     not    aid    the   decisional

process.

                                                                                AFFIRMED




     3
        We disagree with appellate counsel’s suggestion that
Gray’s   statement during his   allocution reinvigorated the
objection.



                                            5